Citation Nr: 0121667	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-18 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to April 6, 1997, for 
waiver of premiums on the veteran's National Life Insurance 
(NSLI) policy.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1998 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office and Insurance Center (ROIC), 
which found that while the veteran was totally disabled for 
insurance purposes form July 1, 1993, he was only entitled to 
waiver of his insurance premiums from April 6, 1997.  
Thereafter, by letter dated in April 1998, the ROIC confirmed 
the effective date of April 6, 1997, for a waiver of the 
insurance premiums.  A notice of disagreement with the above 
determination was received in May 1998.  A statement of the 
case was issued in October 1998, and the veteran's 
substantive appeal was received in November 1998.  The appeal 
was received at the Board in January 1999.  

In September 1999, the Board remanded the case to the ROIC 
for further development.  On June 6, 2001, the veteran 
appeared and offered testimony at a hearing before the 
undersigned Member of the Board sitting at the Oakland, 
California Regional Office (RO), wherein he submitted 
additional evidence directly to the Board.  The veteran also 
submitted a statement indicating that he waived RO 
consideration of this additional evidence.  As such, this 
additional evidence need not be referred to the RO for 
consideration.  See 38 C.F.R. § 20.1304(c) (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
ROIC.  

2.  VA received the veteran's claim for waiver of premiums on 
a NSLI insurance policy (VA Form 29-357) in March 1998.  

3.  The ROIC has determined that the veteran was totally 
disabled for insurance purposes since July 1, 1993, and 
determined that he was entitled to waiver of premiums on his 
NSLI insurance policy from April 6, 1997.  

4.  The evidence does not demonstrate that there were 
circumstances beyond the veteran's control that prevented him 
from filing a claim for a waiver of insurance premium 
payments prior to March 1998.  

5.  A waiver of premiums may not be granted on the veteran's 
NSLI policy prior to April 6, 1997.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 6, 1997, 
for waiver of premiums on the veteran's NSLI insurance policy 
have not been met.  38 U.S.C.A. § 1912 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that, since he was found to 
be totally disabled effective in July 1993, a waiver and 
refund of premiums paid subsequent to that date should be 
awarded.  

I.  Factual Background.

The record reflects that the veteran applied for and was 
granted a National Service Life Insurance (NSLI) policy in 
the face amount of $10,000 in 1994.  A claim for a waiver of 
premiums on the veteran's NSLI insurance policy (VA Form 29-
357) was received from the veteran in March 1998.  He 
indicated on this claim that he had been totally disabled 
since July 1993.  

Attached to the application was a report from Lawrence J. 
Wieland, M.D., indicating that he began treating the veteran 
in 1990, at which time the veteran was anxious and 
hypertensive with psychotic features.  The pertinent 
diagnosis was post-traumatic stress disorder (PTSD) and 
severe anxiety.  He noted that the veteran was hospitalized 
in 1997 for PTSD, with improvement at discharge; he also 
noted that the veteran was hospitalized for detoxification.  
Dr. Weiland also reported that he last examined the veteran 
on March 4, 1998, at which time he was withdrawn, depressed, 
agitated, had difficulty controlling his anger, and problems 
with fear; the diagnoses were PTSD and agitated depression.  
Dr. Weiland described the veteran's mental condition as 
severely limiting.  

Submitted in support of the veteran's claim for waiver of 
premiums were VA treatment records dated from October 1997 to 
November 1997.  These records show that the veteran was 
admitted to a VA hospital in October 1997 due to increased 
symptoms associated with his service-connected PTSD.  On 
mental status evaluation, the veteran was oriented x3.  He 
was cognitively intact, with no hallucinations, no thought 
broadcasting, thought insertion, thought withdrawal or ideas 
of reference.  He had no paranoia.  His speech and dress were 
appropriate.  He was pleasant and cooperative.  It was noted 
that the veteran had one acute psychiatric hospitalization 
about six months earlier.  He had gone to the hospital for 
detoxification, and had stayed because of PTSD.  During his 
current hospitalization, it was noted that he had two 
episodes that he described as confusional states where for a 
period of about two hours, he could not dial correctly.  At 
discharge on November 27, 1997, the veteran's condition was 
described as improved and stable.  

Received in April 1998 was another statement from Dr. 
Wieland, dated in March 1998, noting that the veteran 
suffered from PTSD.  Dr. Wieland reported that the veteran 
was having persistent flashbacks, anxiety and insomnia 
associated with his psychiatric disorder.  It was noted that 
the veteran maintained himself in a hypervigilant state, and 
was startled by the least bit of noise or quick movement, all 
of which caused social withdrawal.  It was also noted that 
the veteran had a feeling of impending doom.  He was 
primarily housebound, and had no interaction with friends.  
He had been sober since August 30, 1997.  

It was further noted that the veteran had a significant 
relapse prior to that time and went through several recovery 
programs prior to achieving his sobriety.  On mental status 
examination, the veteran was cognitively intact, cooperative, 
and pleasant appearing.  On several occasions during the 
examination he became very anxious and had to actually leave 
the exam room.  He became quite anxious appearing and had 
some difficulty when remembering his past experiences, and he 
could simply sit no longer.  His mood was somewhat subdued 
and withdrawn.  He had no delusional presentation.  He had no 
hallucinations.  He did not appear suicidal or homicidal.  
His judgment was adequate.  He had insight into his 
condition.  

By letter dated in March 1998, the ROIC advised the veteran 
that he was considered totally disabled from July 1, 1993, 
and entitled to waiver of premiums from April 6, 1997.  The 
veteran was granted a waiver of premiums on his NSLI policy 
effective from April 6, 1997, 12 months prior to the receipt 
of the March 1998 application for waiver.  Premiums on the 
NSLI insurance policy paid during the 12 months beginning on 
April 6, 1997 were refunded to the veteran.  

At his personal hearing in June 2001, the veteran noted that 
he was 100 percent disabled as a result of PTSD, and stated 
that he was incapable of doing anything for himself.  He 
testified that, during the period from 1993 to 1998, he was 
living with his wife and son, but he spent a lot of times 
alone in the mountains.  He related that he spent months 
without any contact with the outside world.  He also 
testified that during the period from 1993 through 1998, his 
wife was "taking care of everything."  He stated that it 
was not until April 1998 that his son intervened and 
convinced him to enroll in the PTSD program.  


II.  Legal analysis.

Upon application by the insured, payment of premiums on 
insurance may be waived during the continuous total 
disability of the insured which continues or has continued 
for six more consecutive months, if such disability began 
after the date of the insured's application for insurance, 
while the insurance was in force under premium paying 
conditions, and before the insured's sixty-fifth birthday.  
38 U.S.C.A. § 1912(a).  However, a waiver of premiums shall 
not be granted for more than one year before the receipt of 
the application for such waiver unless the insured's failure 
to submit timely application was due to circumstances beyond 
the insured's control.  38 U.S.C.A. § 1912(b).  

Generally, it has been held that, in order to claim a 
condition of health as a "circumstance beyond the insured's 
control," it must be shown that the insured was mentally 
incapable of making an application for waiver of premiums.  
Ferguson v. United States, 309 F. Supp. 632, 635 (E.D. Va. 
1970).  The evidence must demonstrate that the mental 
incapacity of the insured was complete and continuous, and 
rendered the insured incapable of attending to the business 
of filing a claim.  In this regard, the filing of similar 
types of claims and transactions of business involving the 
same degree of mental awareness during a pertinent period has 
been held to contradict the existence of "circumstances 
beyond the insured's control" in filing a late claim for a 
waiver of premiums.  See Klish v. United States, 308 F.2d 371 
(5th Cir. 1962).

The veteran argues that mental impairment caused by his PTSD 
rendered him unable to file a claim for waiver of insurance 
premiums earlier than 1998.  He has elaborated that his 
thought process was not intact, he was out of touch with the 
rest of the world; and was constantly self-medicating himself 
with drugs and alcohol.  

While the law does not specify what is meant by 
"circumstances beyond the insured's control," the 
application in which the veteran requested a waiver of 
insurance premiums describes such circumstances as including 
documented evidence showing severe mental disability.  The 
application also highlights in bold letters the 
recommendation that any claim of severe mental disability be 
supported by medical evidence.  

Although the evidence shows that the veteran suffers 
significant mental impairment associated with his PTSD, and 
that he experienced periods of confusion, there is no 
evidence of a mental disability of such a severity that it 
would have prevented him from filing a claim for a waiver of 
insurance premiums earlier than March 1998.  It is noteworthy 
that on mental status examination in October 1997, the 
veteran was described as being oriented x3, cognitively 
intact, and was having no hallucinations.  During his private 
evaluation in March 1998, the veteran was cognitive and 
cooperative, and pleasant appearing; it was also noted that 
the veteran had no delusional presentation, had no 
hallucinations, did not appear suicidal or homicidal, and, 
perhaps most significantly, his judgment was adequate.  

It is also noteworthy that the veteran successfully filed an 
application for service connection for hearing loss and 
malaria in December 1997, approximately one month after his 
discharge from a VA hospital in November 1997.  The veteran 
successfully pursued the claims for service connection, with 
a notice of disagreement in March 1998, and a substantive 
appeal filed in June 1998.  These activities are not 
consistent with the requisite severe mental impairment that 
would constitute a "circumstance beyond the insured's 
control."  

In light of the foregoing, the Board concludes that while the 
records demonstrate that the veteran received treatment for 
several physical conditions and episodes of increased 
symptoms of his PTSD that required hospitalization and 
medication, he was not mentally incapacitated from claiming a 
waiver of his premiums.  The records show that he was 
mentally alert and oriented, and capable of pursuing claims 
for service connection.  Thus, the medical evidence fails to 
demonstrate that he was mentally incapable of making an 
application for waiver of premiums prior to 1998.  Because 
the evidence does not show that there were circumstances 
beyond the veteran's control which prevented him from filing 
a waiver of premiums within one year of the date that he 
became totally disabled, he is entitled to the refund of 
premiums beginning one year prior to the date that his claim 
was received.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an earlier effective date for a waiver of the 
veteran's NSLI insurance premiums must be denied.


ORDER

Entitlement to an effective date earlier than April 6, 1997, 
for waiver of premiums on the veteran's NSLI insurance policy 
is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

